Per Curiam:
The petitioners, appellees, have filed herein a petition for a rehearing. While denying the petition for a rehearing we deem it advisable, in order that there may be no doubt or misunderstanding respecting the import of the language used in the opinion rendered herein by this court, to modify or vary the paragraph beginning with the word “We” at the beginning of line 16 from the top of the last page of said opinion and ending with the word “conducted” at the end of line 27 from the top of said last page of the opinion on file herein (lines 17 to 30 inclusive, 24 Haw. 381) so that said paragraph will read as follows, to wit:
“We therefore hold that the decree of the judge of the court below should be modified so as to provide for the *405appointment by the judge of a commissioner clothed with power and authority to prepare a roll or list of the members of the society, such roll or list to contain only the names of the bona fide members, and said commissioner being authorized to issue certificates of membership to members not possessing the same and after the completion, of the roll or list of membership the commissioner, after due notice, to call an election of the members of the society to fill said vacancy in the board of trustees which occurred in the year 1913, and, as hereinabove held, could only be filled by the members of the society for the reason that said vacancy was not caused by the death or disability of a trustee, said commissioner to have the general direction and supervision of such election to the end that the same may be properly and fairly conducted.” And it is so ordered.
W. B. Lymer for the petition.